DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Claim Objections
Claims --1, 6, 8, 13, 15, and 19 are objected to because of the following informalities:  
“the one or more requests” in line 7 and 9 of claim 1 should read “the determined one or more requests”.  Similar issue also exists in claims 8 and 15.
“execution of the one or more requests” in last two lines of claim 6 should read “the execution of the determined one or more requests”.  Similar issue also exists in claims 13 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (US 20160078221).

Claims 1-7, these claims are rejected for similar reasons as in claims 8-14.

Claim 8, Kaplan discloses A system comprising: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (e.g. ¶156-158) comprising: 
detecting a generation of one or more requests, the one or more requests being generated by one or more user devices; (e.g. fig. 1, ¶116, 130: assume the facts in the example discussed in step 420, and that specialized testing logic 115 registers a protocol handler with the underlying operating system on embedded device 110, which causes each request sent over one or more protocols, such as HTTP and/or HTTPS, to be sent to the protocol handler. The protocol handler may specify which protocol(s) the protocol handler should receive.)
determining that the one or more requests are associated with execution of a monitored software application; transmitting the determined one or more requests to one or more servers for executing a security scanning of the one or more requests; (e.g. fig. 1, ¶76, 116, 131: embedded device 110 may be configured to send one or more requests over one or more protocols to testing proxy server computer 180. Accordingly, request processing logic 185 may intercept one or more requests sent by application 113)
executing the security scanning of the determined one or more requests to determine presence of one or more security threats associated with execution of the one or more requests; 
generating a report of the execution of the security scanning. (e.g. fig. 1, ¶132: If specialized testing logic 115 and/or request processing logic 185 find the particular value, then specialized testing logic 115 and/or request processing logic 185 may notify test control logic 135. Furthermore, control may pass to step 490. For example, test control logic 135, specialized testing logic 115, and/or request processing logic 185 may store a record, flag, and/or data in application in application and metadata store 160 associated with application 113 indicating that application 113 is sending potentially private and/or sensitive information entered by the user into the first UI element to one or more remote computers over one or more networks without encrypting and/or otherwise protecting the information) 

Claim 9, Kaplan discloses The system according to claim 8, wherein one or more plug-in components is configured to perform the detecting of the generation of the one or more requests. (Kaplan e.g. fig. 1, ¶130)

Claim 10, Kaplan discloses The system according to claim 8, wherein the one or more requests includes a hypertext transfer protocol request and the monitored software application is a web application. (Kaplan e.g. ¶130)

Claim 11, Kaplan discloses The system according to claim 8, wherein the operations further comprise graphically displaying the generated report. (Kaplan e.g. ¶151)

Claim 12, Kaplan discloses The system according to claim 11, wherein the generated report is displayed using a security portal communicatively coupled to the one or more servers. (Kaplan e.g. fig. 1, ¶151)

Claim 13, Kaplan discloses The system according to claim 8, wherein the operations further comprise selecting a server in the one or more servers to perform the executing of the security scanning of the determined one or more requests to determine presence of one or more security threats associated with execution of the one or more requests. (Kaplan e.g. fig. 1, ¶131)

Claim 14, Kaplan discloses The system according to claim 8, wherein at least one of the detecting, the determining, the transmitting, the executing, and the generating is performed automatically. (Kaplan e.g. ¶130-132)

Claims 15-20, these claims are rejected for similar reasons as in claims 8-14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20140201843 discloses a method comprises receiving a plurality of records from a first digital device, each of the plurality of records generated during execution or termination of a different executable and containing information related to execution or termination of the different executable, retrieving at least one segment from at least one of the plurality of records, the at least one segment being less than all of the at least one of the plurality of records, the segment including an application or file attribute related to the different executable, comparing the application or file attribute to a vulnerability database, identifying a risk based on the comparison, and generating a report identifying the risk.

US 9934378 discloses computer-implemented method for filtering log files may include (1) identifying, on the endpoint computing device, log files that recorded events performed by processes executing on the endpoint computing device, (2) prior to sending the log files from the endpoint computing device to a security server for analysis, filtering, based on an analysis of the events recorded by the log files, the log files by excluding log files that recorded non-suspicious events, and (3) forwarding the filtered log files from the endpoint computing device to the security server for analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436